942 So.2d 1028 (2006)
Jerome WALLACE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3415.
District Court of Appeal of Florida, Fourth District.
December 6, 2006.
Jerome Wallace, Raiford, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 901 So.2d 998.
PER CURIAM.
Jerome Wallace appeals a final order denying his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse and remand for further review of claim three. This point concerns Wallace's legally-sufficient allegation that counsel failed to investigate and call an alleged alibi witness to testify at trial. Badger v. State, 933 So.2d 729 (Fla. 4th DCA 2006); Nelson v. State, 875 So.2d 579 (Fla.2004). On remand, the trial court shall conduct an evidentiary hearing to determine whether counsel was ineffective such that Wallace suffered the requisite prejudice. Strickland v. Washington, 466 U.S. 668, 695-96, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). We affirm as to all other claims.
STEVENSON, C.J., GUNTHER and HAZOURI, JJ., concur.